878 F.2d 1430Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.GULF ATLANTIC, INC., Robert D. Garrett, Claude P. Brown,Plaintiffs-Appellants,v.GENERAL ELECTRIC CO., James A. Sladack, Defendants-Appellees.
No. 88-2883.
United States Court of Appeals, Fourth Circuit.
Argued March 7, 1989.Decided July 3, 1989.

Richard L. Patton (Gregory A. Morton, Haskins & Patton on brief) for appellants.
Jack Harding Tedards, Jr.  (Joseph E. Major, Leatherwood, Walker, Todd & Mann on brief) for appellees.
Before ERVIN, Chief Judge, PHILLIPS, Circuit Judge, and RICHARD L. WILLIAMS, United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
The Appellants in this case undertook negotiations with the Appellees over the purchase of a piece of real estate in Greenville, South Carolina.  When the deal fell through, the Appellants sued in federal court in Greenville, attempting to enforce what they claimed was a contract for the sale of the land.  The district judge ruled, on summary judgment, that no writing existed under the South Carolina Statute of Frauds, S.C.Code Sec. 32-3-10, and that no contract had thus been formed.  We agree with, and therefore adopt, the well reasoned opinion of the district judge.  Gulf Atlantic, Inc. v. General Electric Co., Inc., C/A No. 6:87-2922-17 (July 14, 1988).  That opinion is therefore


2
AFFIRMED.